t c summary opinion united_states tax_court katherine a humes petitioner v commissioner of internal revenue respondent docket no 23824-07s filed date katherine a humes pro_se richard j hassebrock for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and federal income taxes respectively and additions to tax under sec_6651 and and a for each year the issues remaining1 for decision are whether petitioner is liable for additions to tax under sec_6651 and and a for each year background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in ohio during and petitioner was self-employed practicing medicine for each year she received significant income and incurred deductible expenses but she did not file federal income 1the parties agree that petitioner received income of dollar_figure and dollar_figure for and respectively is entitled to a schedule c deduction for licenses of dollar_figure for is entitled to schedule c deductions for wages of dollar_figure and dollar_figure for and respectively is entitled to schedule c deductions for rent of dollar_figure for each year is entitled to schedule c deductions for insurance of dollar_figure for each year is liable for self-employment_tax for each year to be computed in accordance with sec_1401 and sec_1402 and is entitled to a self-employment_tax deduction pursuant to sec_164 for each year tax returns therefore respondent prepared substitutes for returns for petitioner pursuant to sec_6020 for and that were filed date from third-party payer reports respondent determined that petitioner received dollar_figure and dollar_figure in gross_income for and respectively for respondent allowed petitioner an adjustment to income of dollar_figure one personal_exemption of dollar_figure a standard_deduction of dollar_figure and a credit for withheld tax of dollar_figure for respondent allowed petitioner an adjustment to income of dollar_figure one personal_exemption of dollar_figure and a standard_deduction of dollar_figure respondent determined a net tax of dollar_figure and dollar_figure for and respectively respondent also determined additions to tax under sec_6651 and and a discussion i general initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of 2on date petitioner applied for an extension of time to file her federal_income_tax return until date but she did not file it 3dollar_figure total_tax before credits - dollar_figure prepaid withheld tax 4dollar_figure total_tax before credits - dollar_figure prepaid credits or withheld tax production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id ii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect petitioner did not file her and federal_income_tax returns respondent has produced sufficient evidence that petitioner is liable for the and sec_6651 additions to tax unless an exception applies see higbee v commissioner supra pincite ruggeri v commissioner tcmemo_2008_300 5if the secretary makes a return for the taxpayer under sec_6020 it is disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 but it is treated as a return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on or before the date prescribed determined with regard to any extension of time for payment unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect respondent submitted copies of the substitutes for returns that he prepared for petitioner and petitioner did not pay her and income taxes as shown on the substitutes for returns by date and respectively see 127_tc_200 affd 521_f3d_1289 10th cir hawkins v commissioner tcmemo_2008_168 respondent has produced sufficient evidence that petitioner is liable for the and sec_6651 additions to tax through date unless an exception applies see higbee v commissioner supra pincite ruggeri v commissioner supra iv sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on an underpayment of estimated income_tax unless an exception applies see sec_6654 the addition_to_tax is calculated with 6the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs sec_6651 reference to four required_installment payments of the taxpayer’s estimated income_tax sec_6654 wheeler v commissioner supra pincite each required_installment of estimated income_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of i percent of the tax shown on the taxpayer’s return for the year or if no return is filed percent of the taxpayer’s tax for the year or ii if the taxpayer filed a return for the immediately preceding_taxable_year percent of the tax_shown_on_the_return sec_6654 wheeler v commissioner supra pincite but if the taxpayer did not file a return for the preceding year then clause ii does not apply sec_6654 a taxpayer has an obligation to pay estimated income taxes for a particular year only if he she had a required_annual_payment for that year wheeler v commissioner supra pincite a sec_6654 addition_to_tax petitioner failed to file a federal_income_tax return for and that is sufficient for the court to make the analysis required by sec_6654 but respondent failed to introduce evidence of whether petitioner filed a return_for_the_preceding_taxable_year ie and if she did the amount of tax shown on her return without that evidence the court cannot identify the amount equal to percent of the tax shown on her return therefore the court cannot conclude that petitioner had a required_annual_payment for because respondent failed to produce sufficient evidence as required by sec_7491 to allow the court to complete the comparison required by sec_6654 see wheeler v commissioner supra pincite accordingly petitioner is not liable for the sec_6654 addition_to_tax b sec_6654 addition_to_tax petitioner failed to file federal_income_tax returns for and consequently her required_annual_payment for is limited to percent of the tax for which was payable in installments under sec_6654 see sec_6654 d b petitioner did not make any estimated income_tax payments for respondent has produced sufficient evidence that petitioner is liable for the sec_6654 addition_to_tax unless an exception applies v exceptions to the additions to tax reasonable_cause is a defense to the sec_6651 and additions to tax except as provided in sec_6654 no reasonable_cause exception exists for the sec_6654 addition_to_tax sec_1_6654-1 income_tax regs see also bray v commissioner tcmemo_2008_113 but no addition_to_tax is imposed under sec_6654 with respect to any underpayment to the extent the secretary determines that by reason of casualty disaster or other unusual circumstances the imposition of the addition_to_tax would be against equity or good conscience sec_6654 additionally no addition_to_tax is imposed under sec_6654 with respect to any underpayment if the secretary determines that the taxpayer retired after age or became disabled7 in either the taxable_year for which estimated income_tax payments were required or in the preceding_taxable_year and the underpayment was due to reasonable_cause and not to willful neglect sec_6654 to prove reasonable_cause for a failure_to_file timely the taxpayer must show that he she exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs to prove reasonable_cause for a failure to pay the amount shown as tax on a return the taxpayer must show that he she exercised ordinary business care and prudence in providing for payment of his her tax_liability and nevertheless was either 7the term disabled includes a significant psychiatric disorder and mental incapacitation during the period under consideration shaffer v commissioner tcmemo_1994_618 or confinement to various hospitals for severe mental illness carnahan v commissioner tcmemo_1994_163 affd without published opinion 70_f3d_637 d c cir jones v commissioner tcmemo_2006_176 see also meyer v commissioner tcmemo_2003_12 taxpayer’s severe health problems and mental condition incapacitated him thus a sec_6654 exception was applicable in addition the disability may constitute reasonable_cause jones v commissioner supra unable to pay the tax or would suffer undue_hardship if he she paid the tax on the due_date sec_301_6651-1 proced admin regs in determining whether the taxpayer was unable to pay the tax in spite of the exercise of ordinary business care and prudence consideration will be given to all of the facts and circumstances of the taxpayer’s financial situation including the amount and nature of the taxpayer’s expenditures in view of the income or other_amounts he she could at the time of the expenditures reasonably expect to receive before the date prescribed for the payment of the tax see id petitioner testified that she made every effort to file her federal_income_tax returns and to pay her taxes but she was having problems which is why she is not practicing now she was treated for emotional problems for years and eventually she was hospitalized on account of her emotional problems and related physical ailments in date and date for a month both times she also testified that she was able to work in and and to apply for an extension of time to file her return for but she was so overwhelmed that it led to her hospitalization according to petitioner work was the last thing to go and that’s the only thing she did until she stopped working in date she added that she was able to pay her bills in but not in and that the mortgage on her house was foreclosed in because her payments were about year in arrears finally she testified that she contacted an accountant to help her with her income_tax obligations but she could not afford his services in certain circumstances a taxpayer’s illness or incapacity may constitute reasonable_cause for failure_to_file timely failure to pay the amount shown as tax or failure to pay estimated income_tax jordan v commissioner tcmemo_2005_266 and cases cited therein see also 126_f3d_915 7th cir discussing the addition_to_tax for failure to pay meyer v commissioner tcmemo_2003_12 discussing the addition_to_tax for failure to pay estimated income_tax on the other hand if the taxpayer is able to continue his her business affairs despite the illness or incapacity then such illness or incapacity will not demonstrate reasonable_cause ruggeri v commissioner tcmemo_2008_300 and cases cited therein hazel v commissioner tcmemo_2008_134 jordan v commissioner supra and cases cited therein in addition a taxpayer’s selective incapacity or inability to meet his her tax obligations when he she can conduct normal business activities does not demonstrate reasonable_cause jordan v commissioner supra wright v commissioner t c memo 8it is unclear from the record when petitioner contacted the accountant eg around date or the due dates of her federal_income_tax returns or after issuance of the notices of deficiency in date affd without published opinion 173_f3d_848 2d cir tabbi v commissioner tcmemo_1995_463 petitioner applied for an extension of time to file her federal_income_tax return for extending its due_date until date petitioner testified that she stopped practicing medicine in date and that she was hospitalized in date for emotional problems although petitioner submitted no evidence to corroborate her testimony the court observed her appearance and demeanor at trial and finds her testimony to be honest sincere and credible but see eg 294_f2d_328 4th cir the court may reject a taxpayer’s uncorroborated testimony affg 34_tc_845 the court therefore holds that petitioner has established a reasonable_cause defense for the sec_6651 addition_to_tax the court however finds that petitioner has not established a reasonable_cause defense for the sec_6651 addition_to_tax petitioner’s return was due_date see sec_6072 she provided no evidence that she was suffering from any illness or incapacity in date and therefore respondent’s imposition of the sec_6651 addition_to_tax is sustained see hazel v commissioner supra shaffer v commissioner tcmemo_1994_618 petitioner testified that she stopped working in date because of her emotional problems that she was unable to manage her finances in that she wa sec_1 year in arrears on her mortgage payments and the mortgage was foreclosed in having determined that petitioner’s testimony was credible the court holds that petitioner has established a reasonable_cause defense for the sec_6651 addition_to_tax the court however finds that she has not proven that she was unable to pay her income_tax or that she would have otherwise suffered an undue_hardship if she had paid her income_tax on date ie its due_date specifically petitioner provided no evidence of her income assets and other financial liabilities in see sec_301_6651-1 proced admin regs therefore the court sustains the sec_6651 addition_to_tax see carlson v united_states supra pincite the court also finds that petitioner has established a defense for the sec_6654 addition_to_tax based on either a disability for which the underpayment was due to reasonable_cause or an unusual circumstance for which the imposition of the addition_to_tax would be against equity or good conscience see jones v commissioner tcmemo_2006_176 meyer v commissioner supra to reflect the foregoing decision will be entered under rule
